Case 1:20-cv-25306-UU Document 5 Entered on FLSD Docket 02/08/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                        MIAMI DIVISION

 NE 80TH STREET, LLC,                                        CASE NO : 20-25306-CV

           Plaintiff,

 v.
                                                             JUDGE: UNGARO
 ASPEN SPECIALTY INSURANCE
 COMPANY,

         Defendant.
 ______________________________________/

                               JOINT SCHEDULING REPORT

        Plaintiff, NE 80th Street, LLC, and Defendant, Aspen Specialty Insurance Company,

 collectively referred to as the “Parties,” by and through their respective undersigned counsel and

 pursuant to the Court’s Order, dated January 4, 2021, (Doc. 3), hereby file their Joint Scheduling

 Report, and Proposed Scheduling Order as follows:

        1. A plain statement of the nature of the claim and any counterclaims, cross-claims, or
           third-party claim, including the amount of damages claimed and any other relief
           sought.

            This is a first party property insurance claim asserted by Plaintiff, NE 80th Street,
            LLC, for damages allegedly sustained on January 4, 2019, to an apartment building
            insured under a policy of commercial property insurance by Aspen Specialty
            Insurance Company. The property is located at 519 NE 83rd Street Miami, FL 33138.
            Plaintiff seeks damages due to an alleged collapsed pipe on the property and is
            seeking $717,896.56 for repairs to the property along with attorney’s fees. Aspen has
            responded to the lawsuit and generally denies coverage exists for the alleged loss.

        2. A brief summary of the facts which are uncontested or which can be stipulated to
           without discovery:

                •   Aspen issued policy no. PB7555418 wherein NE 80th Street LLC and 515 NE
                    83rd LLC appeared as the named insured, with effective dates of 7/27/2018 –
                    7/27/2019, for a property located at 519 NE 83rd Street Miami, Florida 33138.
Case 1:20-cv-25306-UU Document 5 Entered on FLSD Docket 02/08/2021 Page 2 of 4




      3. A brief summary of the issues as presently known:

              •   Whether a loss occurred as alleged by the Plaintiff;

              •   Whether there is coverage for the loss alleged by the Plaintiff; and

              •   The amount of damages Plaintiff may be entitled to collect.

      4. Whether discovery should be conducted in phases or limited to particular issues:

           The parties do not believe discovery should be conducted in phases or limited to
           particular issues.

      5. A detailed schedule of discovery for each party.

           Plaintiff: NE 80th Street intends to complete the written discovery originally filed in
           state court before removal. The responses to written discovery will guide decisions as
           to depositions, but NE 80th Street contemplates deposing any claims adjusters used by
           Aspen (whether employees or independent contractors) in its investigation and review
           of NE 80th Street’s claim, any persons involved in making the decision to deny the
           claim, all experts retained by Aspen, and Aspen’s corporate representative.

           Defendant: Aspen intends to conclude written discovery which was initiated in state
           court prior to removal. Thereafter, Aspen seeks to depose the Plaintiff’s corporate
           representative, any maintenance personnel or other persons employed by Plaintiff
           with knowledge of the matter, all experts retained by Plaintiff, and any tenants
           residing in the units which are the subject of this loss.

      6.    Proposed deadlines for joinder of other parties and to amend the pleadings, to file
           and hear motions and to complete discovery

           The parties refer to the attached, proposed scheduling order which sets forth the
           parties proposed deadlines.

      7. Proposed approximate dates for final pre-trial conferences and trial.

           The parties propose trial be set for the June 2022 trial docket with a pre-trial
           conference to occur in the first week of May 2022.

      8. The projected time necessary for trial and a statement of whether the case is jury or
         non-jury trial.

           Trial with a jury has been demanded. The parties anticipate trial will require 4 days.
Case 1:20-cv-25306-UU Document 5 Entered on FLSD Docket 02/08/2021 Page 3 of 4




        9. A list of all pending motions, whether each motion is “ripe” for review, the date each
           motion became ripe, and a summary of the parties' respective positions with respect
           to each ripe motion.

            No motions are currently pending.

        10. Any unique legal or factual aspects of the case requiring special consideration by the
            Court

            None at this time.

        11. Any potential need for references to a special master or magistrate.

            None at this time other than any discovery disputes that may arise.

        12. The status and likelihood of settlement.

            The parties have not discussed settlement. The likelihood of settlement is fair upon
            the conclusion of sufficient discovery.

        13. Such other matters as are required by Local Rule 16. 1(B) and as may aid the Court in
            setting the case for status or pretrial conference and in the fair and expeditious
            administration and disposition of this action.

            None at this time.

        14. The Parties do not anticipate any issues concerning the disclosure, discovery, or
            preservation of electronically stored information. The Parties do not foresee any
            issues regarding claims of privilege or protection as trial-preparation materials.
            However, the Parties anticipate any such issues to be resolved via discovery motions
            if they arise. The Parties believe at this time the limitations on discovery imposed
            under the Federal Rules of Civil Procedure and the Court’s Local Rules without
            modification are appropriate in this case.

        15. The parties certify that they have exchanged Rule 26 Disclosures as of the date of the
            filing of this Report.



 Respectfully submitted:

 MBG Law Firm                                          LOBMAN, CARNAHAN, BATT,
 /s/ Michael R. Morris                                 ANGELLE & NADER
 Michael R. Morris, of counsel
 FBN 70254
 Attorney for NE 80th Street, LLC                      /s/ Charles R. Rumbley
Case 1:20-cv-25306-UU Document 5 Entered on FLSD Docket 02/08/2021 Page 4 of 4




 10101 W. Sample Road, Suite 100                    CHARLES R. RUMBLEY
 Coral Springs, FL 33065                            Florida Bar No. 1018161
 Tel: (954) 779-6128                                400 Poydras Street, Suite 2300
 Direct: (561) 903-0562                             New Orleans, LA 70130
 michael@morris.law                                 Tel.: (504) 586-9292
 dshannon@mbg-lawfirm.com                           Fax: (504) 586-1290
                                                    crr@lcba-law.com

                                                    Counsel for Defendant, Aspen Specialty
                                                    Insurance Company



                                 CERTIFICATE OF SERVICE

        I hereby certify that I have on this 8th day of February, 2021, electronically filed the

 foregoing document with the Clerk of Court by using the CM/ECF system and served a true and

 correct copy of same on counsel for Plaintiff.


                                                       /s/ Charles R. Rumbley
